                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN COVINGTON                                   )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )             No. 4:18-CV-1667-AGF
                                                  )
CARLINA STUCKEY-PARCHMON, et al.,                 )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Kevin Covington, an inmate

at St. Louis County Justice Center, for leave to commence this action without payment of the

required filing fee. For the reasons stated below, the Court finds that plaintiff does not have

sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of $18.37.

See 28 U.S.C. § 1915(b)(1). Furthermore, after reviewing the complaint, the Court will partially

dismiss the complaint and will order the Clerk to issue process or cause process to be issued on

the non-frivolous portions of the complaint.

                                      28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has submitted a motion and affidavit in support of his request to proceed as a

poor person.1 A review of plaintiff’s inmate account statement indicates he has an average

monthly deposit of $91.83.         Plaintiff has insufficient funds to pay the entire filing fee.

Accordingly, the Court will assess an initial partial filing fee of $18.37, which is twenty percent

of his average monthly deposit.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).              A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

        When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.




1
 Plaintiff has used a form motion drafted for use in the state courts of Missouri, but has filed the
appropriate inmate account statement. The Court will calculate the initial partial filing fee based
on plaintiff’s inmate account statement.


                                                -2-
                                         The Complaint

       Plaintiff brings this action under 42 U.S.C. § 1983 alleging defendants nurse Carlina

Stuckey-Parchmon and the St. Louis County Medical Department are violating his Eighth

Amendment rights by deliberately disregarding his serious medical needs. Plaintiff states that on

at least four separate occasions from May to September 2018, nurse Stuckey-Parchmon has

refused to dispense plaintiff his prescription medication to control his blood pressure and

diabetes. On these occasions, plaintiff states that his blood pressure has risen extremely high and

his blood sugar has spiked downward. He states it would take up to seven hours to receive his

medication after nurse Stuckey-Parchmon refused to administer it. Plaintiff seeks $125,000 in

compensatory and punitive damages.

       In a letter received by the Court on January 22, 2019, plaintiff states that he is still being

denied his medication by nurse Stuckey-Parchmon. See ECF No. 4.

                                            Discussion

       To prevail on his Eighth Amendment claim, plaintiff must show that (1) he suffered from

an objectively serious medical need and (2) defendant knew of, but deliberately disregarded, that

need. See Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). Here, plaintiff states he was

prescribed daily medication to control his blood pressure and diabetes, and that nurse Stuckey-

Parchmon deliberately refused to administer this medication. Liberally construed, plaintiff has

stated a plausible claim for deliberate indifference to a serious medical need against nurse

Stuckey-Parchmon.

       Plaintiff’s claims against the St. Louis County Medical Department, however, are

frivolous and will be dismissed under 28 U.S.C. § 1915(e)(2)(B). Relevant precedent establishes

that a department or subdivision of local government is not a “juridical,” or suable, entity under §

1983. See Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992).



                                               -3-
       For the foregoing reasons, the Court will issue process or cause process to issue on

defendant Carlina Stuckey-Parchmon on plaintiff’s complaint, and will dismiss without prejudice

defendant the St. Louis County Medical Department.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $18.37

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the complaint as to defendant Carlina Stuckey-Parchmon.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendant St. Louis County Medical Department because, as to

this defendant, the complaint is legally frivolous.

       An Order of Partial Dismissal will accompany this Memorandum and Order

       Dated this 5th day of February, 2019.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                -4-
